DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Arguments
103 Rejection
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards Yam failing to teach the limitations directed towards the newly claimed “new data set”, the examiner respectfully disagrees.
As pointed out below, [0104] of Ikeda discloses using a correlation equation, which takes  data from a similar river site having similar topographical characteristics and water flow, to form a new data set that takes into account the limited sampled river test site and a similar river site to fill in the gaps.  The new data set then is used to determine a rating curve for determining flow rate of that limited sampled test site.
Therefore, insofar as what is structurally recited, the combination as a whole tests the claimed invention.  The examiner suggests further defining how a similar river site is determined based on definitive criteria or more specifics as to how the new dataset is calculated to overcome the current art rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 5303320B2) in view of Yam et al. (7,565,266).

With respect to claim 11, Ikeda et al. teaches a system comprising: a processor communicatively coupled to a memory, the processor (110) configured to: receive a limited sample of flow rate data (as Fig. 47 shows in two-dimensional data, measured values of basins whose rivers are measured) associated with a test site of a test river (i.e. one the rivers measured to collect the data depicted in Fig. 47); determine topographical characteristics of the test site (i.e. topographic measurements of a test area/basin most closely related to a target area/basin); determine a plurality of similar tested sites (via correlation equation, [0104]), wherein a similar tested site [0102] comprises a river site (i.e. target area, which is capable of being a river) having topographical characteristics (topography defining that site [0102]) that are above a threshold level of similarity (as defined by the correlation equation) to the topographical characteristics of the test site (i.e. for example the nine basin information stored which include topographical characteristics of that basin) and about which sufficient flow rate data (242, [0105]) has been collected (for that river in a basin), generate a new dataset (using a correlation equation, i.e. regression equation, based on collected topography measurements and statistic analyzing 
Ikeda et al. remains silent wherein the limited sample of flow rate data comprises a first number of data points that is less than a threshold number of data points, the threshold number of data points are required for constructing an accurate rating curve; wherein sufficient flow rate data comprises a second number of data points that is greater than or equal to the threshold number of data points for constructing the accurate rating curve.
Yam et al. teaches an analytical process that fits data with a best fitting curve (Col. 2 lines 27-34), wherein a limited sample of data comprises a first number of data points (i.e. a sample size) that is less than a threshold number of data points (a threshold of 15, seen at s64 of Fig. 4A), the threshold number of data points (15) are required for constructing an accurate rating curve (i.e. by fitting the data to an appropriate data curve for better more accurate results, Col. 7 lines 45-50); wherein sufficient data comprises a second number of data points (as 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Ikeda et al. to include the analytical steps taught by Yam et al. because Yam et al. teaches by ensuring an adequate amount of data is used to provide more accurate results, thereby improving the flow rate determination of the test site of Ikeda et al.  The combination, as a whole, provides an analytical system that if the collected data from a test site is below a certain number, a similar test site is used to fill in the data gaps, thereby, providing a more accurate result.
The computer implement method steps recited in claims 1 and 17 are performed during the operation of the rejected system claim 11.

With respect to claim 12, Ikeda et al. teaches the system comprising wherein flow rate data comprises a plurality of data points (i.e. from stations closest to the target area), each data point comprising a measured flow rate (i.e. river flow rate) plotted in relation to a measured river stage (i.e. for each topography and geology, [0102]).
The computer implement method steps recited in claims 2 and 18 are performed during the operation of the rejected system claim 12.

With respect to claim 13, Ikeda et al. teaches the system comprising wherein the limited sample of flow rate data comprises flow rate data (as collected from a target area) that is insufficient for constructing an accurate rating curve (i.e. needing data from a station closest to the target area, [0102]) and an accurate rating curve comprises a rating curve having an R-2 used to classify data to calculate a specific flow on an unknown basis having little to know data).
The computer implement method steps recited in claims 3 and 19 are performed during the operation of the rejected system claim 13.

With respect to claims 4, 14 and 20, Ikeda et al. teaches the system comprising wherein the topographical characteristics comprise one or more of a slope of a river bed [0110] and a cross-sectional width of a river [0111].

With respect to claims 5 and 15, Ikeda et al. teaches the system wherein computing a test site rating curve comprises applying a curve fitting algorithm [0120] to the new data set (derived from the correlation equation discloses in [0104]) combination of the limited sample of flow rate data (as collected from an unknown basin or river) and the sufficient flow rate data of one or more of the plurality of similar tested sites [0120].

With respect to claim 7, Ikeda et al. teaches the method wherein determining the plurality of similar tested sites comprises determining that for each similar tested site of the plurality of similar tested sites (i.e. test stations), each topographical characteristic (used in the amount calculation unit 36) of the similar tested site (for example nine test basins) is within a respective threshold range of a corresponding topographical characteristic (R value) associated with the test site [0123].

s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 5303320B2) in view of Yam et al. (7,565,266), as applied to claims 1 and 11, further in view of Rick et al. (2018/0003531).

With respect to claims 6 and 16, Ikeda et al. as modified teaches all that is claimed in the above rejection of claims 1 and 11, but remains silent regarding the system wherein the sensor disposed at the test site comprises a radar distance sensor disposed at a fixed position above the test site.
Rick et al. teaches a similar test station (Fig. 1) that includes a sensor (101) disposed at a test site (103) comprises a radar distance sensor [0005] disposed at a fixed position above the test site (as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Ikeda et al. to include the specific sensor as taught by Rick et al. because Rick et al. teaches such a sensor provides a non-contact measurement mounted above a river for accurate flow data [0005].

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 5303320B2) in view of Yam et al. (7,565,266), as applied to claims 1 and 11, further in in view of Rasmussen (2014/0182727).

	With respect to claim 8, Ikeda et al. as modified teaches all that is claimed in the above rejection of claims 1 and 11, but remains silent regarding determining, based on the flow rate of 
	Rasmussen teaches based on a flow rate of a test site (i.e. location of 1), an amount to open a downstream floodgate (via gate valve or an orifice, [0054]); and automatically causing the downstream floodgate to open the determined amount (based on an ongoing storm causing an increase in flow rate [0072]).
	It would have been obviously to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ikeda et al. to include the steps of controlling a floodgate based on detected flow rates as taught by Rasmussen because Ramussen teaches such steps aid in betters flood control in specific areas with specific pre-development discharge patterns, thereby bettering flood control in those areas (Abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 5303320B2) in view of Yam et al. (7,565,266), as applied to claim 1, further in view of Krouse (2009/0134623).
	
With respect to claim 9, Ikeda et al. teaches all that is claimed in the above rejection of claim 1, including obtaining continuous stage readings (via test stations in real time) associated with the test site [0102] [0122] [0141];  determining, based on the continuous stage readings associated with the test site (i.e. each station, collecting data related to flow rate directly related to watershed data, weather, etc.), continuous flow rates of the test site (of that test site); but remains silent regarding responsive to dynamically determining an amount to adjust a size of an 
	Krouse teaches dynamically determining an amount to adjust a size of an intake opening (i.e. openings created by lock gates [0151]) to a turbine (416) based on a flow rate, dynamically adjusting the size of an intake opening to the turbine (by actively controlling lock gates based on sensed parameters with respect to flow rate [0153-0155]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ikeda to include the steps for active fluid control via an opening to a turbine, as taught by Krouse, because Krouse teaches such control prevents damage to a turbine if flow conditions create turbine overloading do to an increase in fluid flow [0008-0010] thereby rendering the turbine inoperable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 5303320B2) in view of Yam et al. (7,565,266), as applied to claim 1, further in in view of Berger et al. (2003/0197617).

	With respect to claim 10, Ikeda et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding determining, based on the flow rate of the test site, an estimated time of flooding at a downstream location; and automatically transmitting a flood warning to one or more devices associated with individuals proximate to the downstream location.
	Berger et al. teaches based on a flow rate of a test site (i.e. a site where flow rate data is collected, abstract), an estimated time of flooding at a downstream location (as detected by a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Ikeda to include the control logic of Berger et al. where when a flood is determined, warning signals are sent, because Berger et al. teaches a valve can be actuates to regulate the flow of water, thereby aiding in preventing flood damage to an area [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambie (2014/0350856) which discloses a universal kriging for spatio-temporal data exploration, analysis and interpolation for water level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853